

116 HR 7784 IH: VA Police Improvement and Accountability Act
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7784IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Miss Rice of New York (for herself and Mr. Pappas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the staffing, transparency, and accountability of the law enforcement operations of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VA Police Improvement and Accountability Act.2.Improvements to transparency of law enforcement operations of Department of Veterans Affairs(a)Contact and informationSection 902 of title 38, United States Code, is amended by adding at the end the following new subsection:(e)(1)The Secretary shall ensure that each police force of a facility of the Department designates an employee of the Department to serve as a point of contact for other employees and for the public with respect to, at a minimum—(A)statistical information regarding—(i)arrests made by and tickets issued by Department police officers at such facility;(ii)prosecutions, ticketing, and other actions relating to such arrests; and(iii)the use of force and weapons discharge;(B)complaints and investigations regarding Department police officers at such facility; and(C)providing information to an individual (or the representative, attorney, or authorized agent of the individual) regarding the arrest, ticketing, detainment, use of force, or other police matters pertaining to that individual, including any relevant court proceedings or other legal actions.(2)The Secretary shall make available on the public internet website of each facility covered by paragraph (1) the following information:(A)The statistical information under subparagraph (A) of such paragraph.(B)How to contact the point of contact.(C)General information regarding how an individual (or the representative, attorney, or authorized agent of the individual) may receive information regarding the arrest, ticketing, detainment, use of force, or other police matters pertaining to that individual by Department police officers at such facility (or by other Federal, State, or local law enforcement officers at the request of Department police officers), including with respect to any subsequent court proceedings..(b)Improved training(1)TrainingThe Secretary of Veterans Affairs shall provide to Department police officers annual training on—(A)recognizing, defining, understanding, and avoiding racial profiling and implicit bias and best practices regarding the duty to intervene; and(B)preventing suicide among the population served by the police officers.(2)CurriculumIn carrying out paragraph (1), the Secretary shall improve any similar training provided before the date of the enactment of this Act, including by ensuring that the curriculum for the training addresses, at a minimum, the following:(A)Effective behavioral science procedures for suicide prevention and risk mitigation.(B)Crisis intervention and de-escalation skills, including through the use of interactive training.(C)Information about mental health and substance abuse disorders.(D)Information about local law enforcement crisis intervention teams and other resources for veterans experiencing mental health crises available by the Department of Veterans Affairs, other elements of the Federal Government, and the community in which the police officers serve.(3)ConsultationThe Secretary shall ensure that the annual training provided under paragraph (1) to Department police officers at a medical facility of the Department is provided in consultation with law enforcement accreditation organizations and the mental health experts at such facility.(4)Plan on community partnershipsThe Secretary shall ensure that each police force of a facility of the Department develops a plan to enter into partnerships with—(A)local community mental health organizations and experts, local community veterans organizations, and local community criminal justice organizations and experts; and(B)local police departments, including by facilitating the sharing of training resources with crisis intervention teams of the local police departments.(5)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the improved training under paragraph (1), including—(A)a description of the curriculum of such training;(B)with respect to the year preceding the date of the report—(i)the number of facilities of the Department that conducted such training;(ii)the number of Department police officers who received such training; and(iii)any barriers to ensuring that each Department police officer receives such training;(C)any recommendations to address the barriers identified under subparagraph (B)(iii); and(D)the number of facilities of the Department that have established partnerships under paragraph (3).(c)Use of body cameras by Department police officers(1)Requirement(A)In generalDepartment police officers shall wear a body camera that—(i)has a field of view at least as broad as the officer’s vision; and(ii)is worn in a manner that maximizes the camera’s ability to capture video footage of the officer’s activities.(B)ActivationBoth the video and audio recording functions of the body camera shall be activated whenever a Department police officer is responding to a call for service or at the initiation of any other law enforcement or investigative stop between a Department police officer and a member of the public, except that when an immediate threat to the officer's life or safety makes activating the camera impossible or dangerous, or in instances relating to health care privacy pursuant to paragraph (2)(C)(iv), the officer shall activate the camera at the first reasonable opportunity to do so. (C)ExceptionThe body camera shall not be deactivated until the stop has fully concluded and the Department police officer leaves the scene.(D)Law enforcement or investigative stop definedIn this paragraph, the term law enforcement or investigative stop means an action by a Department police officer in relation to enforcement and investigation duties, including traffic stops, pedestrian stops, abandoned vehicle contacts, requests for identification, or responses to requests for emergency assistance. (2)GuidanceThe Secretary shall issue, and make publicly available, guidance on the use of body cameras by Department police officers. The Secretary shall ensure that such guidance—(A)requires that Department police officers wear and use body cameras pursuant to paragraph (1);(B)is consistent with upholding the civil rights and the privacy of patients of medical facilities of the Department of Veterans Affairs, the public, and employees of the Department; and(C)describes the policies and procedures of the Department with respect to such use of body cameras, including with respect to—(i)the safe and effective use of body cameras and the resulting imagery, including operational issues such as when a body camera is activated and deactivated;(ii)the secure storage, handling, and destruction of recorded data collected by a body camera;(iii)the retention of recorded data collected by a body camera;(iv)protecting the privacy rights of an individual who may be recorded by a body camera, including with respect to instances of an individual being treated in a medical facility of the Department or in other instances requiring health care privacy;(v)release of, and access to, any recorded data collected by a body camera, in accordance with relevant open-records laws of the State in which the body camera is used; and(vi)making recorded data collected by a body camera available to prosecutors, defense attorneys, and other officers of a court.(3)ConsultationThe Secretary shall issue the guidance under paragraph (2) in consultation with veterans service organizations, civil rights organizations, law enforcement organizations, law enforcement accreditation organizations, privacy rights organizations, and other relevant organizations or experts.(4)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing the following:(A)A review of past and current use of body cameras by Department police officers.(B)A description of the implementation of this subsection.(C)The guidance issued under paragraph (2).(D)A review of the use of security cameras at facilities of the Department, including an analysis of—(i)the number of such cameras that are operational and the number that are not operational;(ii)the number of employees and contractors of the Department who operate and maintain the security of such cameras; and(iii)the number of such employees and contractors that is necessary to ensure that such cameras are properly operated and maintained to ensure that such facilities are observed.(d)Report on staffing, training, and data systemsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report that includes the following:(1)An assessment of the hiring needs of the police force of the Department of Veterans Affairs, including—(A)identification of—(i)the number of Department police officers as of the date of the report;(ii)the number of Department police officers that the Secretary determines necessary to meet the needs of the Department; and(iii)the amount of turnover among Department police officers;(B)an analysis of the staffing requirements to appropriately provide the improved training under subsection (b);(C)a discussion of how the compensation for Department police officers affects such needs and turnover; and(D)a comparison of such compensation with the compensation provided to specialty police units, such as police units at medical facilities and other police units in the region.(2)A discussion with respect to developing a plan for improving police data systems and Department-wide systems for tracking and analyzing incidents, arrests, ticketing, prosecutions, and occurrences of the use of force.(e)Department police officer definedIn this section, the term Department police officer means an employee of the Department of Veterans Affairs described in section 902(a) of title 38, United States Code.